IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ANNABELLA PINERA,

      Appellant,

v.                                     CASE NO. 1D15-4077

TARGET/SEDGWICK CMS,                    CORRECTED PAGES: pg 1
                                        CORRECTION IS UNDERLINED IN
      Appellees.                        RED
                                        MAILED: October 7, 2016
                                        BY: KMS
_____________________________/

Opinion filed October 7, 2016.

An appeal from an order of the Judge of Compensation Claims.
Marjorie Renee Hill, Judge.

Date of Accident: August 24, 2012.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

David S. Gold and David B. Stauber of Litchfield Cavo, LLP, Fort Lauderdale, for
Appellees.



                        ON MOTION FOR REHEARING

PER CURIAM.

      In light of the Florida Supreme Court’s decision in Westphal v. City of St.

Petersburg, 194 So. 3d 311 (Fla. 2016), Appellant’s Motion for Rehearing filed June

9, 2016, is granted, and our opinion rendered June 7, 2016, is withdrawn. This matter
is remanded to the Judge of Compensation Claims (JCC) for reconsideration

consistent with Westphal. The JCC also shall determine whether additional defenses

asserted by the Appellees, if any, are appropriately raised and resolved under the

circumstances of this case and the material change in the law represented

by Westphal.

      REVERSED and REMANDED.

WETHERELL and KELSEY, JJ., and DEMPSEY, ANGELA C., Associate Judge,
CONCUR.




                                        2